Case 1:11-cr-00051-JS-ARL Document 250 Filed 11/16/20 Page 1 of 9 PageID #: 919



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
DUANE COSTA,

                        Petitioner,             MEMORANDUM & ORDER
                                                11-CR-0051(JS)
            -against-

UNITED STATES OF AMERICA,

                    Respondent.
-------------------------------------X
APPEARANCES:
For Petitioner:     Samuel Jacobson, Esq.
                    Federal Defenders of New York, Inc.
                    1 Pierrepont Plaza, Sixteenth Floor
                    Brooklyn, New York 11201

For Respondent:         Alexander A. Solomon, Esq.
                        United States Attorney’s Office
                        Eastern District of New York
                        610 Federal Plaza
                        Central Islip, New York 11722

SEYBERT, District Judge:

            On June 23, 2016, petitioner Duane Costa (“Petitioner”),

through counsel, filed a petition to vacate, set aside, or correct

his conviction and sentence pursuant to 28 U.S.C. § 2255 (“Section

2255”) and Administrative Order 2016-05.            (See Mot., D.E. 148.)

For the reasons that follow, Petitioner’s motion is DENIED.

                                 BACKGROUND

            The Court assumes familiarity with the background of

this case.     However, by way of summary, on January 20, 2011, a

grand jury charged Petitioner, along with four co-defendants, with
Case 1:11-cr-00051-JS-ARL Document 250 Filed 11/16/20 Page 2 of 9 PageID #: 920



one count of Hobbs Act Robbery conspiracy in violation of 18 U.S.C.

§ 1951(a) and one count of Possession of a Firearm During a Crime

of    Violence   in   violation    of       18   U.S.C.   §   924(c)(1)(a)(i).

(Indictment, D.E. 24).

           On April 12, 2012, Petitioner pled guilty before Judge

Leonard D. Wexler1 to count one of the Indictment (Hobbs Act Robbery

conspiracy) pursuant to a plea agreement with the Government.2

(See Indictment; Apr. 12, 2012 Min. Entry, D.E. 84; Standard Plea

Form, D.E. 83; Unsigned Plea Agmt., Ex. 1 to Gov’t Opp, D.E. 218-

1.) As part of the plea agreement, Petitioner agreed that he would

not appeal or otherwise challenge his conviction or sentence if

the Court sentenced him to a term of imprisonment of 210 months or

less.     (Standard Plea Form at ¶ 22.)              As relevant here, the

Presentence Investigation Report (“PSR”) noted that Petitioner was

convicted in State court for (1) attempted burglary armed with

explosives/deadly weapon for forcibly entering a victim’s home,

demanding property, and brandishing a knife and handgun in 2001,


1   This matter was reassigned to the undersigned on April 11, 2018.

2 The transcript for Petitioner’s guilty plea allocution is not
filed on the docket. The Government advised the Court that it has
been unable to obtain the transcript because the court reporter
has retired. (Gov’t Opp., D.E. 218, at p. 2.) The Government
also attaches an unsigned version of the plea agreement while it
attempts to obtain the signed copy from storage.        The Court
obtained a copy of the sentencing minutes; however, as of the date
of this Order, the Court has not received the plea allocution
transcript nor the signed plea agreement. Nonetheless, the Court
has sufficient information to adjudicate Petitioner’s claim.
                                        2
Case 1:11-cr-00051-JS-ARL Document 250 Filed 11/16/20 Page 3 of 9 PageID #: 921



and (2) attempted robbery in the second degree for robbing the

victim at gunpoint in 2002 (the “State Convictions”).               (PSR ¶¶ 41,

43.)     Given the offense and Petitioner’s criminal history, the

Guidelines provided for a range of 151 to 188 months’ incarceration

(PSR ¶ 84) and Probation recommended 151 months’ imprisonment

followed by 3 years’ supervised release (Probation Rec. at 1).

           On June 5, 2013, Judge Wexler sentenced Petitioner to a

term of seven years’ imprisonment, to run concurrently with a State

court conviction, followed by three years of supervised release.

(See June 5, 2013 Min. Entry, D.E. 124; Judgment, D.E. 125.)                In

February 2017, Petitioner was released from federal custody and as

of October 2019, and was under the supervision of the United States

Probation Department.       (Gov’t Opp., D.E. 218, at p. 3.)

                                 DISCUSSION

            On June 23, 2016, Petitioner, through counsel, moved to

vacate     his    conviction     under    Section      2255     pursuant    to

Administrative     Order   2016-05    arguing   that   he     was   improperly

classified as a “career offender” under the Sentencing Guidelines

based on offenses that were not “crimes of violence” under Johnson

v. United States, 576 U.S. 591 (2015).           (See Mot. at p. 4.)       The

Government opposes the petition arguing that (1) Beckles v. United

States, 137 S. Ct. 886 (2017) forecloses Petitioner’s claim (Gov’t




                                      3
Case 1:11-cr-00051-JS-ARL Document 250 Filed 11/16/20 Page 4 of 9 PageID #: 922



Opp. at pp. 3-6) and (2) Petitioner is procedurally barred from

habeas relief (Gov’t Opp. at pp. 6-7).3

I.    The Section 2255 Standard

      28 U.S.C. § 2255(a) provides that:

            A prisoner in custody under sentence of a
            court established by Act of Congress claiming
            the right to be released upon the ground that
            the sentence was imposed in violation of the
            Constitution or laws of the United States, or
            that the court was without jurisdiction to
            impose such sentence, or that the sentence was
            in excess of the maximum authorized by law, or
            is otherwise subject to collateral attack, may
            move the court which imposed the sentence to
            vacate, set aside, or correct the sentence.

To obtain relief under § 2255, a petitioner must demonstrate “a

constitutional error, a lack of jurisdiction in the sentencing

court, or an error of law or fact that constitutes a fundamental

defect which inherently results in a complete miscarriage of

justice.”    Cuoco v. United States, 208 F.3d 27, 30 (2d Cir. 2000)

(internal quotation marks and citations omitted).              A petitioner

must also show that the error had “substantial and injurious

effect” that caused “actual prejudice.”         Brecht v. Abrahamson, 507

U.S. 619, 637 (1993) (internal quotation marks and citations

omitted); Underwood v. United States, 166 F.3d 84, 87 (2d Cir.

1999) (applying Brecht to a § 2255 motion).




3 On January 17, 2020, Petitioner advised that he did not intend
to reply. (Reply, D.E. 229.)


                                      4
Case 1:11-cr-00051-JS-ARL Document 250 Filed 11/16/20 Page 5 of 9 PageID #: 923



           To “obtain collateral relief a prisoner must clear a

significantly higher hurdle than would exist on direct appeal.”

United States v. Frady, 456 U.S. 152, 166 (1982).              A Court must

exercise     its     discretion    sparingly      because    Section       2255

applications “are in tension with society’s strong interest in the

finality of criminal convictions.”          Elize v. United States, No.

02-CV-1530, 2008 WL 4425286, at *5 (E.D.N.Y. Sept. 30, 2008)

(internal quotation marks and citation omitted); see also Brecht,

507 U.S. at 633–34.

II.   Beckles Forecloses Petitioner’s Johnson Claim4

            In Johnson, the Supreme Court held that the Armed Career

Criminal Act’s (“ACCA”) residual clause was unconstitutionally

vague and violated due process because it left “grave uncertainty

about how to estimate the risk posed by a crime.”              Johnson, 576

U.S. at 597.       In Beckles v. United States, 137 S. Ct. 886 (2017),

the Supreme Court considered whether Johnson’s invalidation of the

ACCA’s    residual    clause   rendered    an   identical   clause    in   the

Sentencing Guidelines unconstitutionally vague.             The Court held

that the Sentencing Guideline’s residual clause (Section 4B1.2(a))

is “not void for vagueness” because the Guidelines are advisory




4 There is no issue of procedural default where the Court sentenced
Petitioner prior to Johnson. See, e.g., Aquino v. United States,
No. 13-CR-0536, 2020 WL 1847783, at *2 (S.D.N.Y. Apr. 13, 2020)
(“The Court finds that there was no procedural default in failing
to raise a Johnson-type argument before Johnson was decided.”).
                                      5
Case 1:11-cr-00051-JS-ARL Document 250 Filed 11/16/20 Page 6 of 9 PageID #: 924



and “do not fix the permissible range of sentences” and therefore

are “not subject to vagueness challenges under the Due Process

Clause.”     Id., 137 S. Ct. at 892.        Thus, Beckles forecloses the

challenge based on Johnson and Petitioner’s State Convictions

still qualify as “crimes of violence” under the Guidelines career-

offender residual clause.       See Apostolopuos v. United States, No.

04-CR-1220, 2017 WL 6034158, at *3 (S.D.N.Y. Nov. 21, 2017).

             Moreover,   the   Court   imposed    a   seven-year   sentence,

significantly below the Guidelines range of 151 to 188 months’

imprisonment.     (See Sent’g Tr. at 10:16-17 (“I’m not going to give

you the high guidelines, but you’ll have to learn to obey the

rules.”).)      As such, “the discretion the Court exercised in

sentencing Petitioner is a prime example of why the Supreme Court

[in Beckles] found the due process implications of the residual

clause in the U.S.S.G. to be distinct from the identical language

in ACCA.” Ortiz v. United States, No. 06-CR-0532, 2018 WL 1701934,

at *3 (E.D.N.Y. Mar. 30, 2018)

             Petitioner also argues that “conspiracy to commit Hobbs

Act robbery, New York attempted second degree robbery, and New

York attempted burglary armed with explosives or deadly weapon are

not ‘crimes of violence’ under the ‘force clause’ found in” Section

4B1.2(a) of the Guidelines.        (Mot. at p. 4.)     These arguments are

without merit because “even if the residual clause used to define

a crime of violence under the Sentencing Guidelines had been

                                       6
Case 1:11-cr-00051-JS-ARL Document 250 Filed 11/16/20 Page 7 of 9 PageID #: 925



invalidated,” Defendant’s State Convictions “that were used in the

determination at sentencing of whether he was a career offender

would independently qualify categorically as crimes of violence

under the separate elements-based ‘force’ clause of U.S.S.G. §

4B1.2(a).”      Hueston v. United States, No. 14-CR-0332, 2019 WL

6170836, at *2 (S.D.N.Y. Nov. 19, 2019).                The offenses, for

attempted second degree robbery and attempted burglary armed with

explosives or deadly weapons, each are crimes of violence under

the “force cause.”       See United States v. Pereira-Gomez, 903 F.3d

155, 166 (2d Cir. 2018) (holding that “attempted robbery under New

York law is a ‘crime of violence’ under” the “force clause.”);

Unites States v. Jones, 878 F.3d 10, 14 (2d Cir. 2017) (“it would

seem that . . . robbery of any degree in New York qualifies as a

crime of violence”) (emphasis in original); Wilson v. United

States, No. 13-CR-0777, 2019 WL 3752476, at *4 (S.D.N.Y. Aug. 8,

2019) (“[Petitioner’s] conviction for burglary was a crime of

violence under § 4B1.2(a)(2) of the Guidelines.”).

            Therefore, Petitioner’s motion to vacate his conviction

and sentence is DENIED.5       See, e.g., Lesane v. United States, No.




5 In United States v. Booker, 543 U.S. 220, 245, 259 (2005), the
Supreme Court held that the mandatory application of the Sentencing
Guidelines was unconstitutional and construed the Guidelines as
advisory. Beckles leaves open the question of whether defendants
sentenced prior to Booker could assert vagueness challenges to
their sentence. However, no such issue exists here because the
Court sentenced Petitioner some years after Booker.
                                      7
Case 1:11-cr-00051-JS-ARL Document 250 Filed 11/16/20 Page 8 of 9 PageID #: 926



12-CR-0524, 2020 WL 353454, at *12 (S.D.N.Y. Jan. 20, 2020) (citing

Beckles    and   stating   that   “to   the   extent   that   [petitioner’s]

petition is premised on the argument that U.S.S.G. § 4B1.2(a)(2)

is unconstitutionally vague, his petition will be denied.”).

III. Petitioner’s Motion is Untimely

            In light of Beckles, Petitioner’s Section 2255 motion

“must also be denied as untimely” because he “can no longer allege

that his petition relies on a new rule of constitutional law made

retroactively applicable to his case.”              Apostolopuos, 2017 WL

6034158, at *3.      The Court declines to consider the Government’s

remaining procedural arguments.6



             [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




6 Specifically, in light of the Court’s inability to review
Petitioner’s signed plea agreement and plea allocution transcript,
the Court does not reach whether Petitioner waived his right to
collaterally attack his conviction and sentence. In any event,
Petitioner does not argue that his plea, or the appeal waiver, was
involuntary and unknowing such that it is unenforceable.
                                        8
Case 1:11-cr-00051-JS-ARL Document 250 Filed 11/16/20 Page 9 of 9 PageID #: 927



                                 CONCLUSION

             For the foregoing reasons, Petitioner’s motion to vacate

his sentence (D.E. 148) is DENIED.         The Court declines to issue a

certificate of appealability because he has not made a substantial

showing that he was denied a constitutional right.            See 28 U.S.C.

§ 2253(c)(2).     The Clerk of the Court is respectfully directed to

mark the corresponding civil case pending at Case No. 16-CV-3414

as CLOSED.


                                          SO ORDERED.



                                          _/s/ JOANNA SEYBERT______
                                          Joanna Seybert, U.S.D.J.

Dated:    November   16 , 2020
          Central Islip, New York




                                      9
